Title: To Thomas Jefferson from Gabriel Duvall, 11 April 1807
From: Duvall, Gabriel
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington, april 11, 1807.
                        
                        It is with much regret that I inform You of the death of Mr. Beckley. He expired on the 8th in the evening,
                            after five days illness.
                        As some arrangement may perhaps b— necessary in the Library, & you may possibly wish to know the name
                            of his principal Clerk, I make free to mention it. His name is Nicholas B. Van Zandt.
                        I am with very great respect & esteem Your obedt. Sert.
                        
                            G. Duvall.
                            
                        
                    